Citation Nr: 1109282	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment was properly created based on a reduction of improved pension benefits beginning February 2005 and termination of benefits beginning June 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1970 to January 1971 and from April 1972 to March 1973.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Pension Center at the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  As of February 2005, the Veteran had countable income for improved pension purposes that did not exceed the maximum allowable pension rate.

2.  As of June 2005, the Veteran's countable income for improved pension purposes exceeded the maximum allowable pension rate.


CONCLUSION OF LAW

The creation of the overpayment was proper because the Veteran's improved pension benefits were properly reduced in February 2005 and terminated in June 2005.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.27 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  But VCAA provisions are not applicable where, as is the case here, the Veteran is not seeking entitlement to benefits under Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) (noting that VCAA provisions do not apply where a claim is seeking a decision regarding the distribution of benefits under chapter 55, not entitlement to benefits under chapter 51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (noting that VCAA provisions are inapplicable to waiver of indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (stating that VCAA provisions are inapplicable to waiver of recovery of overpayment claims because Chapter 53 contains its own notice provisions); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (noting that VCAA provisions are inapplicable to CUE claims).

Effective in 1999, the Veteran was in receipt of nonservice-connected pension benefits.  In 2007, the RO reduced the Veteran's pension benefits effective February 2005 and terminated the benefits effective June 2005, due to the Veteran's countable income in 2005.  The Veteran alleges that the creation of the debt and overpayment was in error because he did not earn any income in 2005.  The Veteran did not challenge the amount of the overpayment or request waiver of the overpayment.

When a debt results from a participation in a VA benefits program, the veteran must be informed of the reasons for the debt, the exact amount of the debt, and the collection methods to be employed.  38 C.F.R. § 1.911(b), (d) (2010).  The veteran must also be notified of his rights and remedies, specifically, that he may informally dispute the creation or amount of debt, that he may request a waiver, and that he may request a hearing.  38 C.F.R. § 1.911(c), (d).  The Veteran was so informed in April 2008, June 2008, and July 2008 letters.  Although the Veteran requested a Board hearing, he did not appear for his scheduled hearing in September 2010.  Accordingly, the notice provisions have been satisfied and the Board may proceed to adjudicate this claim.

It is the responsibility of the recipient of VA benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid, and such notice must be provided when the recipient acquires knowledge that her income or other circumstances which would affect his entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2010).  

A veteran is entitled to improved pension benefits where he or she 1) served for at least 90 days during a period of war, 2) meets certain net worth requirements, 3) does not have an annual income in excess of the applicable maximum allowable pension rate (MAPR), and 4) is 65 or older or is permanently and totally disabled from nonservice-connected disability not due to willful misconduct.  38 U.S.C.A. §§ 1502, 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23.  Permanently and totally disabled includes being unemployable as a result of disability reasonably certain to continue throughout the life of the person; or suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, if it is reasonably certain that such disability will continue throughout the life of the person.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3(a)(3).  

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2010); 38 C.F.R. § 3.271 (2010).  Countable income reduces pension benefit payments on a dollar for dollar basis.  38 C.F.R. § 3.23(b).  There are multiple exclusions from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 2.272 (2010).

In a June 2000 rating decision, the Veteran was awarded nonservice-connected pension.  In a January 2005 Improved Pension Eligibility Report, the Veteran reported that he had no income in 2005.  In July and August 2007, the RO received income verification information sheets from several companies.  Those companies indicated that they had employed the Veteran in 2005 and 2006 and included documentation of pay periods and amounts.  In November 2007, the RO sent the Veteran a letter notifying him of this information which conflicted with his reported income for that time period.  In November 2007, the Veteran responded that he had not worked for those companies in 2005.  

In an April 2008 letter, the RO proposed reducing the Veteran's improved pension benefits, effective February 2005, based on the Veteran's receipt of income in 2005.  The RO proposed terminating the benefits effective June 2005, based on the Veteran's receipt of income in that exceeded the MAPR.  In an April 2008 response, the Veteran stated that he was a victim of identity theft and reiterated that he had not worked for those companies.  In a June 2008 letter, the RO notified the Veteran that it was implementing its proposed reduction and termination of benefits.  The letter also notified the Veteran that this action would create an overpayment and that he would be notified of the amount of that debt.  In a July 2008 letter, the RO notified the Veteran of the amount of the overpayment.  In August 2008, the Veteran submitted a notice of disagreement, stating that he wanted to appeal his case.  In a February 2009 statement of the case, the RO determined that the Veteran was not entitled to pension benefits as of June 2005, and that the reduction beginning in February 2005 was proper.  In March 2009, the Veteran filed a substantive appeal alleging that he did not work in 2005.  In May 2009 and September 2010 submissions, the Veteran's representative stated that the Veteran did not work in 2005 and that he was a victim of identity theft.

The Board finds that the creation of the debt and overpayment was proper.  The RO received competent, credible, and probative information from several companies that the Veteran received income in 2005 and 2006, including documentation of pay periods and amounts.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that the Board must analyze the credibility and probative value of all material evidence and provide the basis for the rejection of any such evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran submitted competent lay statements alleging that he did not work for those companies and stating that he was a victim of identity theft.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board does not, however, find these statements credible and does not assign them any significant weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno, 6 Vet. App. at 469 (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  The Veteran's statements conflict with information provided by several companies indicating employment in 2005 and were provided in self-interest.  See Caluza, 7 Vet. App. at 511 (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements).  Thus, the Board finds that the competent, credible, and probative evidence of record supports a finding that the Veteran received income in 2005.  Because the information indicates that the Veteran received income that did not exceed the MAPR beginning in February 2005, but received income that exceeded the MAPR beginning in June 2005, his pension benefits were properly reduced and terminated on those respective dates.  Accordingly, the overpayment was properly created. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The creation of the overpayment of improved pension benefits in 2005 and 2006 was proper; the appeal is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


